The following points of evidence were ruled upon the plaintiff’s opening: 1. Mr. Jaudon, the defendant’s agent, employed to attend the commissioners under the treaty, and to prepare the business for them so far as concerned the claims committed to the defendant’s care, stated, that he saw Mr. Webster write a letter to the defendant, and was proceeding to state the contents of it; which was objected to by defendant’s counsel. The plaintiff then read a notice to the defendant to produce, at the trial, all letters, papers and books in his possession, relating to moneys received by him under the award of the commissioners acting under the Florida treaty. This notice was again objected to as being too general. But THE COURT decided that it was sufficiently specific, the letters called for being described by their subject matter, which the plaintiff might not have had the means of describing by their dates. The defendant then swore that he had searched for the letter alluded to by the witness, and could not find it. He was then asked by the "plaintiff’s counsel, if he had never received such a letter? THE COURT decided this question to be improper. The plaintiff had no right to examine the defendant as a witness. All the defendant had to do was to purge himself, by swearing that he had not such letter in his possession, or had diligently searched for and could find none such. THE
[See Cases Nos. 16,893 and 16,894.]
C. X Ingersoll, for plaintiff.
X R. Ingersoll, for defendant.
COURT refused to let secondary evidence ot the .contents of the letter he given. The witness was then shown the copy of a letter from himself to Mr. Lee, the plaintiff’s agent, respecting the award of the commissioner, and asked if it was a copy, and being answered that it was, the counsel offered to read it. The objection to this; made by the defendant’s counsel, was sustained by the court. If the original letter were here, still the contents as to the facts stated in it, would be inferior to the evidence of the witness himself, who is here to be examined respecting them. But as the original was addressed to, and must be supposed to be in possession, or under the control of the plaintiff, a copy is inadmissible as evidence.
Evidence being given that the plaintiff resided in. and was a citizen of the District of ■Columbia,- and not of Virginia, as stated in the declaration, THE COURT informed the plaintiff’s counsel that he could not maintain bis action in this court. He accordingly consented to suffer a nonsuit.